 Case 1:19-cv-01034-PLM-SJB ECF No. 13 filed 08/04/20 PageID.229 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DANIEL EDWARD CALLAHAN,                        )
                    Plaintiff,                 )
                                               )      No. 1:19-cv-1034
-v-                                            )
                                               )      Honorable Paul L. Maloney
JUDY ELLEN BREGMAN, et al.,                    )
                        Defendants.            )
                                               )

                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 12), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: August 4, 2020                                  /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
